Citation Nr: 1231829	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(m) for loss of use of both lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active military service from November 1942 to January 1946. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the appellant's claims for a rating in excess of 60 percent for post-operative residuals of degenerative disc disease of the lumbar spine, and an effective date prior to June 19, 2000, for the assignment of a 60 percent rating for such service-connected disability. 

The appellant appealed the May 2007 rating decision to the Board and, in an August 2009 decision, the Board issued a Decision that denied both of his claims for benefits.  Thereafter, the service member appealed the Board's Decision to the United States Court of Appeals for Veterans Claims (Court) and, in an Order dated in April 2010, the Court granted a Joint Motion for Partial Remand (Joint Motion).  In that action, the Court vacated and remanded the August 2009 Board Decision to the extent that it did not address a reasonably raised claim for SMC under 38 U.S.C.A. § 1114(m).  The parties specifically noted that the appellant had elected not to pursue an appeal of the remaining portions of the Board's Decision, and therefore, the parties requested that such findings remain undisturbed.  Therefore, with respect to the Board's August 2009 Decision that denied a rating in excess of 60 percent for post-operative residuals of degenerative disc disease of the lumbar spine, and an effective date prior to June 19, 2000, for the assignment of a 60 percent rating for such service-connected disability, such decision is final. 

The remaining issue was then returned to the Board for further processing.  Upon reviewing the Court's pronouncements, the Board, in March 2011, remanded the claim to the RO via the Appeals Management Center (AMC), for additional action and development.  That is, the Board determined that claim had to adjudicated in the first instance by the agency of original jurisdiction (AOJ), and that in conjunction with that adjudication, the AOJ was instructed to further develop the claim as it saw fit.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since March 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has resolved that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the appellant underwent an additional medical examination in order to determine whether the appellant had use of his feet and legs, and the examination results have been included in the claims folder for review.  Also, the AMC has obtained the appellant's medical records that were not previously of record.  The AMC subsequently issued a Supplemental Statement of the Case (SSOC) after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its March 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant uses wheelchair or an electric scooter for ambulation in and around the home, and he has effectively and permanently loss the use of both legs.  



CONCLUSION OF LAW

The criteria for special monthly compensation for loss of use of both legs have been met.  38 U.S.C.A. §§ 1114 (m), 1155 (West 2002); 38 C.F.R. § 3.350, 4.63 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, since this decision represents a complete grant of the benefits sought on appeal, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary since no prejudice to the appellant can result.

The issue on appeal is whether the appellant meets the criteria for special monthly compensation based upon the loss of use of his lower extremities, namely the loss of use of his feet, pursuant to 38 U.S.C.A. § 1114(m) (West 2002).   Special monthly under 38 U.S.C.A. § 1114(m) is warranted for loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected, and the determination will be as though there were one in place.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350(c) (2011). 

The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etcetera, could be accomplished equally well by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 centimeters) or more, will be taken as loss of use of foot involved.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2011). 

For the record, the appellant is service-connected for the following disabilities and disorders:

Posttraumatic stress disorder		Rated as 100 percent disabling.
Post-operative residuals of 
	degenerative disc disease of 
	the lumbar segment of the spine
						Rated as 60 percent disabling
Right L5 radiculopathy associated
	with lumbar disability 		Rated as 20 percent disabling
Appendectomy scar				Rated as 0 percent disabling

The appellant has been assigned special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance.

The record reflects the appellant underwent a VA Aid and Attendance Examination in December 2005.  The appellant told the examining physician that he used a walker to get around the home and a motorized scooter when he was outside of the home.  It was further noted that the appellant spent his waking hours either in his recliner or in bed, and was incapable of performing any tasks in the home.  When examined, the doctor reported that it was difficult for the appellant to get up and stand.  The examiner further found that the appellant could do nothing but sit in a chair or in bed, and that he was only able to take two or three steps using a walker.  Also, the doctor concluded the appellant was "incapacitated".  

Another examination was accomplished in April 2007.  In that exam, the appellant stated that he used a cane, walker, and a scooter.  It was intimated that the appellant was able to stand but that it was difficult from the sitting position.  

A third examination is of record.  That examination was performed in April 2012 and it was accomplished by the medical doctor who examined the appellant in December of 2005.  Again it was reported that the appellant used a cane, walker, wheelchair, and motorized scooter.  The examiner reported that the appellant could not toe walk, that he could not heel walk, that it was difficult to stand and had to use his upper extremities to merely get to his feet in a standing position.  Upon completion of the examination, the examining physician, without hesitation, found that the appellant had the "loss of use of legs".  

Therefore, the Board concludes that credible medical evidence establishes that the appellant has lost the use of both legs and that special monthly compensation under 38 U.S.C.A. § 1114 (m) (West 2002) and 38 C.F.R. § 3.350(c) (2011) is warranted.  This determination is confirmed the doctor's statement in 2005 and again in 2012.  This determination was made after a review of the appellant's complete medical file, his claims folder, and physical examinations of the appellant.  As there is no medical evidence to suggest improvement is possible, the Board concludes that the loss of use of the legs is permanent.  Accordingly, the Board will resolve reasonable doubt in the appellant's favor and grants special monthly compensation based on loss of use of the lower extremities.


ORDER

Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(m) for loss of use of the lower extremities is granted subject to the legal criteria governing the payment of monetary benefits.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


